EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas K. Scherer on 3/25/2021.

The application has been amended as follows: 
Claim 1, line 3: replace “a fluid” with --the fluid--;
Claim 4, line 2: replace “a pressure” with --the pressure--;
Claim 6, line 3: replace “an ambient” with --the ambient--; and
Claim 6, line 7: replace “a plurality” with --the plurality--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art does not teach or suggest “a correlation storage unit storing, for a sample solenoid valve which is a different valve from the solenoid valve and has substantially the same characteristic as the solenoid valve, a correlation between a flow start point voltage of the sample solenoid valve at which the fluid starts to flow through the sample solenoid valve and a limit voltage of the sample 
Claims 2-15 are allowable by virtue of their dependence from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/S.C.K./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791